Citation Nr: 0515065	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for hepatitis C.

2.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1946 to January 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 1998, August 2000, 
and January 2002 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

In June 2004, the veteran testified that he was receiving 
treatment for the service-connected adjustment disorder, and 
he submitted additional evidence, waiving initial 
consideration by the RO, which documented ongoing psychiatric 
treatment since October 2002.  And the veteran stated that he 
had increased symptoms of hepatitis C.   

Since there is evidence that the veteran's conditions have 
worsened since he was last examined by VA in November 2001, 
under the duty to assist, 38 C.F.R. § 3.159, further 
evidentiary development is needed.  

Also, while the claims for increase were adjudicated prior to 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), the veteran has a right to VCAA content-complying 
notice.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

For these reasons, the case is REMANDED for the following 
action:

1. On the claims for increase for service-
connected hepatitis C and adjustment 
disorder, to ensure VCAA compliance in 
accordance with 38 U.S.C.A. § 5103, notify 
the veteran that:

a. To substantiate the claims for 
increase he should submit medical 
evidence that the disabilities have 
increased in severity.

b. If he has evidence to substantiate 
his claims, not already of record 
that is in the custody of VA or other 
Federal agency, he should identify 
the VA facility or Federal agency so 
that the RO can obtain the records.

c. If he has evidence to substantiate 
his claims, not already of record, 
such as records of private medical 
treatment, he could submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d. Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims.

2. Obtain records from the Dorn VAMC since 
December 2003. 

3. Schedule the veteran for a VA 
examination to determine the degree of 
impairment attributable to hepatitis C.  
The examiner is asked to comment on the 
following: 

Whether there is evidence of weight 
loss, malnutrition, or hepatomegaly 
or incapacitating episodes, that is, 
a period of acute signs and symptoms 
severe enough to require bed rest and 
treatment by a physician, with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain and the duration of these 
episodes during the preceding twelve-
month period. 

The veteran's file must be made available 
to the examiner for review.

4. Schedule the veteran for VA psychiatric 
examination to determine the degree of 
psychiatric impairment.  The examiner is 
asked to comment on whether or not the 
veteran has any of the following 
symptomatology: 

Flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
or difficulty in establishing and 
maintaining effective work and social 
relationships.

The veteran's claims file must be made 
available to the examiners for review.

5. After the above development, adjudicate 
the claims.  If any benefit sought is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
GEORGE E. GUIDO, JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



